DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/10/2021 has been entered.
 Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 6-7, 9, & 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "absolutely" in claim 1 is a relative term which renders the claim indefinite.  The term "absolutely" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term “absolutely” is used to modify the term “viewed,” but it is not clear how this modifies the term, nor is the term used in the specification to provide further context beyond a broadest reasonable interpretation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 6-7, 9, 11-12, & 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeuchi et al. (US PGPub 20090029570), a reference of record.
	As per claim 1:
Ikeuchi et al. discloses in Fig. 4 a radio frequency (RF) device (50 GHz is given as an example frequency, para [0087], which falls within the RF spectrum), comprising:
a chip (relay substrate 120), comprising a plurality of vias (via-holes 124a & b) and at least a hot via (via-hole 124a, connecting signal line 121a to signal line 123a, para [0065]); 
a signal lead (signal line 121a), disposed by an edge of the RF device and under a back side of the chip (as seen in related Fig. 3); 
a ground lead (ground plane 121b), disposed under the back side of the chip, and substantially surrounding the signal lead (as seen in Fig. 4), wherein a first gap is formed between the signal lead and the ground lead along with a first direction (distance in the vertical direction of Fig. 4 between 121a and 121b), and 
a signal metal sheet (signal line 123a), disposed on a top side of the chip (as seen in related Fig. 3), and comprising a first metal segment (segment above signal line 121a) and a second metal segment (segment extending to signal electrode 134a), wherein the first metal segment is disposed by the edge of the RF device (as seen in Fig. 4), above the signal lead and coupled to the signal lead through the at least a hot via, the second metal segment crosses over the second gap formed between the signal lead and the ground lead (as seen in Fig. 4); 
a first ground metal sheet (ground plane 123b), disposed by a first side of the second metal segment on the top side of the chip; 
and a second ground metal sheet (ground plane 123c), disposed by a second side of the second metal segment on the top side of the chip; 
wherein the first ground metal sheet and the second ground metal sheet are coupled to the ground lead through the plurality of vias (as seen in Fig. 4, para [0065]), and the first ground metal sheet and the second ground metal sheet substantially surround the signal metal sheet (as seen in Fig. 4); 
wherein the second metal segment, the first ground metal sheet, the second ground metal sheet and the ground lead form a coplanar waveguide with lower ground plane structure (CPWG) (para [0059] plus the ground plane of 121b); 

wherein a first orthogonal projection result of the first ground metal sheet onto the back side comprises a first empty region (ground plane 123b is shown to overlap areas not covered by ground plane 121b in Fig. 4) and a first ground region (ground plane 123b is shown to overlap areas covered by ground plane 121b in Fig. 4), a second orthogonal projection result of the second ground metal sheet onto the back side comprises a second empty region (ground plane 123c is shown to overlap areas not covered by ground plane 121b in Fig. 4) and a second ground region (ground plane 123c is shown to overlap areas covered by ground plane 121b in Fig. 4), such that the ground lead overlaps with the first ground region and the second ground region, but does not overlap with the first empty region and the second empty region; 
wherein the ground lead comprises a first ground edge by the first gap and a second ground edge by the second gap (ground plane 121b can be seen to have a first ground edge parallel to the axis labeled “B” and perpendicular to the first distance, and a second ground edge (the edge to which the 121b label line connects) perpendicular to the axis labeled “B” and perpendicular to the second direction, with the edges surrounding the via-hole 124a), the first ground edge is perpendicular to the first direction and the second ground edge is perpendicular to the second direction;
wherein a plurality of first vias among the plurality of vias overlaps with a first area viewed absolutely from the first ground edge along the first direction 

    PNG
    media_image1.png
    290
    519
    media_image1.png
    Greyscale

	Fig. 1: Examiner-notated Fig. 4 to highlight first and second areas.

At the time of filing, it would have been obvious to one of ordinary skill in the art to design the RF device of Ikeuchi et al. such that the first gap or the second gap is larger than 200 micrometers (μm), as spacing of a signal line from ground in a coplanar waveguide is a design consideration used to determine the impedance of a coplanar waveguide and for further determining the electrical behavior of a signal in a circuit, as is commonly known in the art, and further provides the benefit of preventing a short-circuit between the signal line and ground, as is commonly known in the art.
It would have been further obvious to one of ordinary skill in the art to design the RF device of Ikeuchi et al. such that a third gap formed between the signal metal sheet and the first ground metal sheet is smaller than 70 micrometers (μm), as spacing of a signal line from ground in a coplanar waveguide is a design consideration used to determine the impedance of a coplanar waveguide and for further determining the electrical behavior of a signal in a circuit, as is commonly known in the art, minimizing the area required for the circuit, as is well understood in the art, and further provides the benefit of preventing a short-circuit between the signal line and ground, as is commonly known in the art.

As per claim 3:
Ikeuchi et al. does not disclose that the first gap or the second gap is 300 micrometers (μm).

As per claim 6:
Ikeuchi et al. does not disclose that the third gap is between 20 micrometers (μm) and 70 micrometers (μm).
At the time of filing, it would have been obvious to one of ordinary skill in the art to design the RF device of Ikeuchi et al. such that the third gap is between 20 micrometers (μm) and 70 micrometers (μm), as spacing of a signal line from ground in a coplanar waveguide is a design consideration used to determine the impedance of a coplanar waveguide and for further determining the electrical behavior of a signal in a circuit, as is commonly known in the art, and further provides the benefit of preventing a short-circuit between the signal line and ground, as is commonly known in the art.
As per claim 7:
Ikeuchi discloses in Fig. 4 that the signal lead and the ground lead form a ground-signal-ground (GSG) structure on the back side of the chip (As seen in Fig. 4).
As per claim 9:
Ikeuchi discloses that an impedance of the signal metal sheet is 50 ohms (For 121a and 123a, an impedance characteristic of 50 Ohms is maintained, para [0082]).

Ikeuchi discloses in Fig. 4 that a first width of the first metal segment is larger than a second width of the second metal segment (width W1 is shown to exceed that of width W2), the first ground metal sheet comprises two right-angle corners (forward corners toward the edge), the second ground metal sheet comprises two right angle corners (forward corners toward the edge), such that the first ground metal sheet and the second ground metal sheet surround the signal metal sheet (as seen in Fig. 4).
Ikeuchi et al. does not disclose that the first metal segment is rectangular.
At the time of filing, it would have been obvious to one of ordinary skill in the art to shape the first metal segment to be rectangular, as a known in the are electrode shape as shown by signal lines 110a and 121a and signal lead terminal 122a in Fig. 4, as a design consideration to provide the benefit of ease of manufacturing and to maintain a constant distance to the first and second ground metal sheets to provide for desired electrical properties, as is well understood in the art.
As per claim 12:
Ikeuchi discloses in Fig. 4 the plurality of second vias among the plurality of vias is not beyond an extension of the first ground edge (the first ground edge extends outward to the left from first ground plane 121b, with the plurality of second vias not being located beyond the leftward extension, alternatively, the extension of the first ground edge may be considered to be in the vertical direction towards the center line, such that the plurality of second vias are not beyond the vertical extension of the first ground edge).


Ikeuchi discloses in Fig. 4 each of a first row of the plurality of vias is extended horizontally (top row of the plurality of vias extends horizontally in Fig. 4), and each of a second row of the plurality of vias is 5extended longitudinally (bottom row of the plurality of vias extends in the longitudinal direction of the transmission line, which is the horizontal direction of Fig. 4).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over the resultant combination of Ikeuchi et al. (US PGPub 20090029570), a reference of record, as applied to claim 1 above, and further in view of Elsherbini et al. (US PGPub 20170093007)
The resultant combination discloses the RF device of claim 1, as rejected above.
The resultant combination does not disclose that the plurality of vias are oval.
Elsherbini et al. discloses that vias for transmission lines may be formed as rectangular or oval shapes with or without hollow interiors (para [0027]).
At the time of filing, it would have been obvious to one of ordinary skill in the art to use oval shaped vias in place of the circular vias of the resultant combination as an art-recognized alternative/equivalent shape which further provides the benefit a greater surface area for current passage or shielding, as is well-understood in the art.

Response to Arguments
Applicant's arguments filed 01/10/2021 pertaining to the art rejection of Ikeuchi et al. have been fully considered but they are not persuasive.

Compared to the instant application, Ikeuchi fails to teach the feature of "a plurality of second vias among the plurality of vias overlaps with a second area viewed absolutely from the second ground edge along the second direction", i.e. there is NO 15via-holes 124b overlapping with an area (e.g. the shadowed area) viewed absolutely from the edge to which the 121b label line connects along the horizontal direction (the via-holes 124b to the immediate left of ground electrodes 134b&c do NOT overlap with an area viewed absolutely from the edge to which the 121b label line connects along the horizontal direction). Therefore, Ikeuchi fails to teach the feature.

	The examiner respectfully disagrees. The applicant’s use of the term “absolutely” is provided with no special definition in the specification, and as such must be interpreted under the broadest reasonable interpretation of “completely” or “totally” (https://www.merriam-webster.com/dictionary/absolutely). In claim 1, absolutely modifies “viewed,” and does not provide any further limitation upon the first area or the second area. If a first area or a second area overlap with respective plurality of vias of the plurality of vias, then any such view of the areas from outside the area will show the areas to overlap with their respective plurality of vias. In the rejection, the examiner has shown first and second areas, each encompassing and therefore overlapping a respective plurality of vias when viewed from the respective ground edge in the 


    PNG
    media_image2.png
    294
    529
    media_image2.png
    Greyscale

	Fig. 2: Further annotated Fig. 4
	The first direction is the vertical direction, and the second direction is the horizontal direction. The applicant appears to argue that only the regions overlapping with the first or second edges may be considered for the respective first or second plurality of vias of vias overlapping with the respective area, but this is not commensurate with the claim language. The limitations only require the view to be from the respective edge, and do not further limit the view with respect to the length of the edge.
	With regards to the shape of the vias for newly added claim 13, the claim has been rejected under Ikeuchi in view of Elsherbini et al.
	The amendments to the claims overcome the previous 112(a) rejection.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S OUTTEN whose telephone number is (571)270-7123.  The examiner can normally be reached on M-F: 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on (571) 272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/Samuel S Outten/           Examiner, Art Unit 2843